REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Cheyer et al. (US 20130110520 A1) generally discloses the aspect of receiving a query via a natural language interface; for a first candidate skill of a plurality of candidate skills,  determining a match confidence between the received query and a reference query associated with the first candidate skill , wherein the match confidence for the first candidate skill is  determined to be higher than a match confidence of  a second candidate skill of the plurality of candidate skills; comparing the match confidence of the first candidate skill to a predefined match confidence threshold; and executing an assistive action associated with the first candidate skill based on determining that the match confidence of the first candidate skill exceeds the predefined match confidence threshold, and in view of Chan et al. (US 20150370428A1) further teaches the aspect wherein for a first candidate skill of a plurality of candidate skills,  determining a match confidence between the received query and a reference query associated with the first candidate skill , wherein the match confidence for the first candidate skill is  determined to be higher than a match confidence of  a second candidate skill of the plurality of candidate skills based, at least in part, on the first candidate skill having a lower utilization frequency when compared to a utilization frequency of the second candidate skill of the plurality of candidate skills;
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1: 
receiving, from a user, a query via a natural language interface, the received query being received corresponding to a current context of the user; upon receiving the query, for a first candidate skill of a plurality of candidate skills, determining a first match confidence between the current context corresponding to the received query and a reference context of a reference query associated with the first candidate skill, wherein the first match confidence for the first candidate skill is determined to be higher than a second match confidence of a second candidate skill of the plurality of candidate skills based, at least in part, on the first candidate skill having a lower utilization frequency than the second candidate skill of the plurality of candidate skills;

The claim limitations are quite unique in the sense that the system determines the candidate skill by first comparing the current context with a reference candidate skill and determine a skill that passes the threshold based on different criteria but one of the criteria is that the candidate skill must have lower frequency of usage than the reference skill. This limitation is not taught in the prior arts. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Fan et al., Pub. No.: 20170177059A1: Disclosed is a power managing method applied to an electronic system comprising a power providing device. The power managing method comprises: (a) receiving a power reference parameter provided by a user; and (b) displaying a candidate disabling list, which lists at least one application program, according to the power reference parameter and an available power budget of the power providing device. At least one of the application programs listed in the candidate disabling list can be selected and disabled.
ii. Wolverton et al., Pub. No: 2014/0136013: A vehicle personal assistant to engage a user in a conversational dialog about vehicle-related topics, such as those commonly found in a vehicle owner's manual, includes modules to interpret spoken natural language input, search a vehicle knowledge base and/or other data sources for pertinent information, and respond to the user's input in a conversational fashion. The dialog may be initiated by the user or more proactively by the vehicle personal assistant based on events that may be currently happening in relation to the vehicle. The vehicle personal assistant may use real-time inputs obtained from the vehicle and/or non-verbal inputs from the user to enhance its understanding of the dialog and assist the user in a variety of ways.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179